Citation Nr: 0516611	
Decision Date: 06/17/05    Archive Date: 06/27/05

DOCKET NO.  02-09 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to service connection for right ear hearing 
loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A.	Contreras, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1965 to 
August 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.

In October 2003, the Board remanded the veteran's claim for 
further development.


FINDINGS OF FACT

1.  The veteran's left ear hearing loss was present at the 
time of his entry into active duty.

2.  The pre-service left ear hearing loss did not undergo a 
chronic increase in severity beyond natural progression 
during service.

3.  The right ear hearing loss is no of service origin or 
related to any incident in service.  

4.  Tinnitus is of service origin.


CONCLUSION OF LAW

1.  The preservice left ear hearing loss was not aggravated 
by military service.  38 U.S.C.A. §§ 1110, 1153 (West 2002); 
38 C.F.R. §§ 3.303, 3.306, 3.385 (2004).

2.  Right ear hearing loss was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
2002); 38 C.F.R. § 3.303, 3.385 (2004).  

3.  Tinnitus was incurred in service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)).

The Board notes that in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit (Court) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  With respect to 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Section 
701 of the Act contains amendments to 38 U.S.C.A. §§ 5102 and 
5103.  The Act contains a provision that clarifies that VA 
may make a decision on a claim before the expiration of the 
one-year VCAA notice period.  Veterans Benefits Act of 2003, 
P.L. 108-__, Section 701 (H.R. 2297, December 16, 2003).

The record reflects that VA has made reasonable efforts to 
notify the appellant of the information and evidence needed 
to substantiate his claim.  He was provided with a copy of 
the pertinent rating action, a statement of the case dated 
June 2002, and a supplemental statement of the case dated 
February 2005.  These documents, collectively, provide notice 
of the law and governing regulations, as well as the reasons 
for the determination made regarding this claim, and the 
evidence which has been received in this regard.  The 
appellant was also notified of the VCAA and what evidence VA 
would obtain in a letters dated January 2002 and May 2004.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The veteran received VA examinations during the course of 
this appeal.  All available records have been obtained and 
associated with the claims folder.  

The Board notes that the veteran was not specifically 
informed to furnish copies of any evidence pertinent to his 
claims in his possession as required by 38 C.F.R. § 3.159.  
The Board, however, finds that in the instant case the 
veteran has not been prejudiced by this defect.  In this 
regard, the Board notes the veteran was provided notice of 
the division of responsibility in obtaining evidence 
pertinent to his case and ample opportunity to submit and/or 
identify such evidence.  No additional evidence appears 
forthcoming.  Therefore, under the circumstances, the Board 
finds that any error in the implementation of the VCAA is 
deemed to be harmless error.  VA has satisfied both its duty 
to notify and assist the veteran in this case and 
adjudication of this appeal at this juncture poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

Factual Background

The veteran's military occupational specialty was auto 
repairman.

On the June 1965 enlistment report of medical examination, 
the veteran's ears and eardrums were noted to be normal.  
Audiometric testing performed in June 1965 revealed pure tone 
decibel thresholds as follows (The Board notes that service 
department audiometric examinations prior to November 1, 
1967, are assumed to be American Standards Association (ASA) 
units and have been converted to International Standards 
Organization (ISO) units for proper comparison.):




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
25
--
15
LEFT
25
25
40
--
40

In the summary of defects and diagnoses, a hearing defect was 
noted and a H2 profile was given.  The veteran was found to 
be qualified for induction.

On the June 1965 enlistment report of medical history, the 
veteran indicated that he had ear, nose or throat trouble, 
and running ears.  In the physician's summary and elaboration 
of all pertinent data, a question of left ear perforation was 
noted.

Service treatment records are negative for any complaint or 
treatment for ear or hearing problems.  

On the August 1967 separation report of medical examination, 
the ears and eardrums were noted to be normal.  Audiometric 
testing performed in August 1967 revealed pure tone decibel 
thresholds as follows (The Board notes that service 
department audiometric examinations prior to November 1, 
1967, are assumed to be American Standards Association (ASA) 
units and have been converted to International Standards 
Organization (ISO) units for proper comparison.):




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
25
--
15
LEFT
25
25
40
--
40

The August 1967 separation report of medical examination 
indicates in summary the veteran's defects and diagnoses as 
"3983 Part Deafness."  

On the August 1967 separation report of medical history, the 
veteran noted that his ears, nose, and throat were normal, 
and he did not indicate that he had running ears.  

Private records from April 1990 through September 1992 
indicate that the veteran presented with a left ear 
perforated tympanic membrane, and ringing on the left with 
irritation.  The veteran was found to have chronic ear 
disease on the left with mastoid and tympanic membrane 
perforation.  A May 1990 audiogram showed slight to moderate 
high frequency sensorineural hearing loss in the right ear.  
There was mild to severe mixed hearing loss in the left ear.  
In August 1990, records show that the veteran had a 
perforated eardrum with ringing on the left for many years.  
An examination showed a 30-decibel conduction hearing loss in 
the left ear.  He had difficulty with intermittent infection.  
X-rays of the mastoid showed severe chronic mastoid disease 
on the left with possibility of cholesteatoma.  The veteran 
underwent a left ear tympanomastoidectomy.  In October 1990, 
the audiogram showed mild high frequency hearing loss in the 
right ear, and moderate to severe mixed loss in the left ear.

A March 2002 VA audiology examination showed normal to 
moderate hearing loss through 4k sloping to a profound 
sensorineural hearing loss with excellent discrimination in 
the right ear, and severe rising to mild hearing loss at 1k 
sloping to a profound mixed hearing loss with excellent 
discrimination in the left ear.  Tympanogram showed type A 
deep on the right, and type B large volume at 5.9 on the 
left.  It was indicated that the veteran complained of left 
ear tinnitus.

An April 2002 VA ENT clinic note indicates that the veteran 
complained of tinnitus, especially in the left ear.  He 
reported having a history of noise exposure in the service, 
and he was diagnosed with a left tympanic membrane 
perforation many years ago.  He underwent a tympanoplasty 
that failed.  He had discharge several years ago, but was 
treated with drops and had not had problems since.  Tinnitus 
was his only complaint.  On examination, his facial nerve 
functions were normal bilaterally.  Extraocular muscle 
movements were intact.  Ear canals were clear with only 
minimal cerumen laterally.  The right tympanic membrane was 
pearly and mobile.  The left tympanic membrane revealed a 
moderate to large inferior-posterior perforation.  Middle ear 
mucosa, including the round window niche, could be very well 
seen and appeared healthy.  There was no debris or evidence 
of cholesteatoma.  There was no discharge.  The nose, oral 
cavity, and oropharynx were clear.  Audiogram revealed mild 
to moderate sensorineural hearing loss bilaterally with a 
conductive component to the left ear of about 15 db.  The 
assessment was left tympanic membrane perforation with mixed 
hearing loss, right sensorineural hearing loss, and tinnitus.

On the July 2002 VA form 9, the veteran stated that his 
military occupational specialty was auto repairman.  He 
stated that when he was in a building under a jeep, a tank in 
the building backfired, causing the ringing in his ears.  He 
stated that he also hit his head when the tank backfired, and 
was dazed for several minutes.  He indicated that the injury 
was on the left side of his head.  He stated that he believed 
his hearing loss was directly related to that situation, and 
should be service connected.

VA treatment records from April 2002 through August 2004 
indicate that the veteran was seen for left tympanic membrane 
perforation with mixed hearing loss, right sensorineural 
hearing loss, and tinnitus.  

A June 2004 VA audio examination indicates that the veteran 
stated that his main complaint was ringing in his ears, and 
hearing loss in his left ear.  He stated that he had trouble 
hearing when there was background noise, he could no longer 
hunt, and had trouble sleeping.  He stated that while in 
service he was working under a jeep in a large metal building 
when a tank backfired, he hit his left ear off the bottom of 
the jeep, and noticed tinnitus after that.  His tinnitus was 
in both ears, but louder and constant in the left ear.  He 
stated that he remembered having earaches and ear infections 
as a child.  

The authorized audiological evaluation showed pure tone 
thresholds, in decibels, as follows:



HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
30
40
35
LEFT
65
45
45
70
85

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and of 96 percent in the left ear.  
Middle ear testing revealed type A deep tympanogram in the 
right ear, and an atypical type B tympanogram in the left ear 
with large physical volume.  The right ear had mild 
sensorineural hearing loss, and the left ear had severe to 
moderate mixed loss at 2000 Hz sloping to a severe loss.  

The examiner reviewed the claims file and summarized the 
previous hearing tests in detail.  The examiner stated that 
after reviewing the claims file it is not as likely as not 
that the right ear is service connected since the veteran's 
induction and separation audiogram showed normal hearing.  He 
stated that it is not as likely as not that the degree of 
current hearing loss in the left ear should be service 
connected since his induction and separation audiogram showed 
hearing loss.  The examiner stated that the veteran's 
tinnitus is most likely service connected since he stated it 
began following the tank backfire while on active duty.

A June 2004 VA ear disease examination indicates that the 
veteran complained of decreased hearing.  He stated that it 
was related to his time in service, when he was hit in the 
head one time and had tinnitus in his left ear ever since.  
He stated that he did have a noisy job in a factory after 
discharge from service.  It was noted that the examiner 
reviewed the claims folder and the enlistment and separation 
examination hearing tests.  It was noted that the veteran had 
a left-sided hearing loss when he entered service and a 
similar left-sided hearing loss when he finished.  On 
examination, the veteran had a left tympanic membrane 
perforation that was clean and dry.  Audiogram showed 
sensorineural hearing loss in the right and mixed hearing 
loss on the left.  It was the examiner's impression that the 
veteran's hearing loss was present when he entered service, 
and it was probably exacerbated by noise exposure.  It was 
noted that the examiner did not consider the hearing loss to 
be service connected.  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 2002).  Service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2004).

Service connection also may be granted when the evidence 
shows that a veteran developed a chronic disease during 
service and manifests the same disease after service.  38 
C.F.R. § 3.303.  In such a case, the post-service condition 
will be service connected however remote from the time of 
service unless clearly attributable to intercurrent causes.  
38 C.F.R. § 3.303(b). 
  
Where a veteran served continuously for ninety (90) days or 
more during a period of war, or during peacetime service 
after December 31, 1946, and an organic disease of the 
nervous system, such as sensorineural hearing loss, becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.

A veteran, who had wartime service or peacetime service, 
after December 31, 1946, is presumed to be in sound condition 
except for those defects noted when examined and accepted for 
service.  Clear and unmistakable evidence that a disability 
which was manifested in service, but existed before service, 
will rebut the presumption.  38 U.S.C.A. § 1111 (West 2002); 
38 C.F.R. § 3.304(b) (2004).

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(a) (2004).

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000, and 4,000 Hertz is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2004).

The United States Court of Appeals for Veterans Claims has 
held that the threshold for normal hearing is from 0 to 20 
decibels, and higher threshold levels indicate some degree of 
hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The U.S. Court of Appeals for Veterans Claims (CAVC) has held 
that while a layperson is competent to testify as to facts 
within his own observation and recollection, such as visible 
symptoms, a lay party, such as the veteran, is not competent 
to provide probative evidence as to matters requiring 
expertise derived 
from specialized medical education, training or experience, 
such as matters relating to a diagnosis or medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

I.  Left Ear Hearing Loss

The veteran contends that while in service he was an auto 
repairman and was working under a jeep when a tank in the 
building backfired, which caused ringing in his ears.  He 
contends that his hearing loss was directly related to this 
incident in service.

In this regard the June 1965 enlistment audiological 
examination clearly shows the presence of left ear hearing.  
Therefore, the issue before the Board is whether the 
preservice hearing loss underwent a chronic increase in 
severity beyond natural progression during service.  

In this regard the service medical records show no increase 
in severity during service in the level of hearing loss found 
at the time of the entrance examination.  The audiological 
test findings were identical.  Additionally, two VA examiners 
did not relate the current left ear hearing loss to his 
military service.  While his left hearing loss may have been 
exacerbated during service as indicated by the VA examiner, 
the evidence dies not show a chronic increase in severity 
during service as evidenced the separation examination.  

Consequently, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  Accordingly, 
service connection for left ear hearing loss is not 
established.

II.  Right Ear Hearing Loss

Initially, the veteran's right ear hearing on the June 1965 
enlistment examination audiogram showed normal hearing at the 
500, 1000, and 4000 Hertz levels, and a slight degree of 
hearing loss at the 2000 Hertz level.  The first post service 
clinical indication of right ear hearing loss was in May 
1990, by private audiogram.  At that time, the veteran was 
diagnosed with right ear slight to moderate high frequency 
sensorineural hearing loss.  This is many years after 
service.  

Additionally the VA examiner in June 2004 indicated that the 
right ear hearing loss was not related to service.  There is 
no medical evidence of record which relates the current right 
ear hearing loss to his period of military service.

As such, the Board finds that the preponderance of the 
evidence is against his claim.  Accordingly, it is the 
judgment of the Board that the right ear hearing loss is not 
of service origin, related to any incident of service, or was 
manifested within a year after service.

III.  Service connection for tinnitus.

The veteran contends that while in service he was an auto 
repairman and was working under a jeep when a tank in the 
building backfired, which caused him to hit his left ear.  
The ringing in his ears began after this incident.  Although 
the service medical record contains no reference to an injury 
to his head or ear, his MOS is consistent with noise 
exposure.  The Board finds the veteran's statement describing 
the in-service noise exposure both competent and credible. 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In June 2004 a VA examiner indicated the veteran's tinnitus 
is most likely service connected since it began following a 
tank backfiring while on active duty.  The evidence of record 
does not contradict this opinion.  Accordingly, service 
connection for tinnitus is warranted.


ORDER

Entitlement to service connection for left ear hearing loss 
is denied.

Entitlement to service connection for right ear hearing loss 
is denied.

Entitlement to service connection for tinnitus is granted.




	                        
____________________________________________
ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


